OPINION
DAVIS, Commissioner.
This is an appeal from a conviction for robbery. Punishment was assessed by the jury at thirty years.
Jack Alexander identified appellant as one of two men who robbed him at his drive-in grocery store in Dallas, on August 4, 1968.
Appellant’s sole contention is that he was illegally arrested in violation of his rights under the Fourth Amendment of the United States Constitution and Article 1, Section 9, of the Texas Constitution, Vernon’s Ann.St.
Officer Willingham of the Dallas Police Department testified that he received information on Sunday morning, September 22, 1968, which caused him to arrest appellant and another man for the August 4, 1968 robbery of Alexander.
There was no objection to the testimony concerning the arrest.
*792Absent an objection to the testimony concerning the arrest, nothing is presented for review. Calhoun v. State, Tex.Cr.App., 466 S.W.2d 304. Further, no confession or items shown to have been seized as incident to such arrest were offered into evidence. Frazier v. State, Tex.Cr.App., 481 S.W.2d 857; Garcia v. State, Tex.Cr.App., 472 S.W.2d 784. No error is shown.
The judgment is affirmed.
Opinion approved by the Court.